ON MOTION FOR REHEARING.
Pending the disposition of the state's motion for rehearing in this case, it is made known to us by *Page 650 
uncontroverted affidavits that appellant escaped from the custody of the proper authorities, and was thereafter recaptured, and did not voluntarily return to such custody. Under the terms of Art. 824 of our Code of Criminal Procedure such fact renders imperative our holding that the appeal in this case must be dismissed. Laughlin v. State, 97 Tex. Crim. 370. The opinion handed down in this case on March 28, 1928, is hereby withdrawn.
The state's motion to dismiss this appeal is therefore granted, and it is accordingly so ordered.
Appeal dismissed.